Hughes, J., (after stating the facts.) In the motion for a new trial in this case, the appellant, in the seventh ground of the motion, says: “Because the verdict of the jury is too indefinite, vague, and uncertain, in that it does not state sufficient facts to warrant a judgment of conviction of a felony for cutting timber of the value of more than ten dollars.” Section 1774 of Sandels & Hill’s Digest provides that “any person who shall, without lawful authority, wilfully and feloniously enter upon any lands belonging to this state, or any lands belonging • to any corporation or person, and shall cut down or destroy, or cause to be cut down or destroyed, any tree or trees standing or growing thereon, of the value of more than ten dollars, or any person who shall induce, assist, aid or abet any other person to do so, shall be deemed guilty of a felony, and shall upon conviction be punished by imprisonment, at hard labor, in the state penitentiary not more than two years.” It may be that the verdict of the jury in such a case should state the value of the timber, in order that it may show the grade of the offense, because, if the value be less than ten dollars, it would not'be a felony. Sections 1773, 1777, Sand. & H. Dig. Or it may be that the requirement that the value be stated in the verdict of the jury is not for the benefit of the accused. At all events, the accused is not prejudiced in this case by the failure to state the value of the timber in the verdict. The court instructed the jury that, “in ease the accused be found guilty, the value [of the timber] shall be stated in the finding or verdict.” The evidence showed the value to be fifteen dollars. There was evidence to sustain the charge. We think it clear that the jury found the value of the timber to be more than ten dollars, and that the defendant was not prejudiced in this ease by the failure to expressly find and state in the verdict the value of the timber. It would seem that it is safest and entirely proper to follow the requirement of the statute in this behalf, which is (section 1778): “But, in case the accused be found guilty, the value of the timber so cut down, destroyed, sawed or carried away shall be stated in the finding or verdict.” Act March 17, 1883. There is no prejudicial error in the instructions. The judgment is affirmed.